Citation Nr: 1109762	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-48 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating higher than 10 percent for the Veteran's service-connected patellofemoral pain syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1996 to February 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

1.  
The Veteran did not file a Substantive Appeal for his knee claim.  


CONCLUSION OF LAW

The criteria for dismissal of the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(3) (West 2002); 38 C.F.R. § 20.202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.   In the present case, the Veteran did not file a Substantive Appeal for this issue.  Specifically, on his December 2009 Substantive Appeal, the Veteran indicated that he was only appealing his claim concerning entitlement to service connection for his back disorder.  The back disorder claim has since been granted in the October 2010 rating decision, and the Veteran has not appealed either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date). See, too, 38 C.F.R. § 20.200 (2010).  The Veteran did not file a Substantive Appeal for his knee claim.  The representative in the case did not file a timely statement that can be construed as a substantive appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


